TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00414-CV


                                   A. E. and J. L., Appellants

                                                 v.

                Texas Department of Family and Protective Services, Appellee



           FROM THE 274TH DISTRICT COURT OF COMAL COUNTY,
     NO. C2012-1407C, THE HONORABLE GARY L. STEEL, JUDGE PRESIDING


                                            ORDER

PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on July 7, 2014.

To date, the reporter’s record has not been filed.

               The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any

extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Richard E. Roberts Jr. is hereby

ordered to file the reporter’s record in this case on or before July 21, 2014. If the record is not

filed by that date, Roberts may be required to show cause why he should not be held in contempt

of court.

               It is ordered on July 11, 2014.



Before Justices Puryear, Pemberton, and Field